Citation Nr: 1605564	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right foot disability, to include osteoarthritis of the first metatarsophalangeal joint with minimal hallux valgus, hallux rigidus, and bunion formation of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, LA.  The case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran requested a Travel Board hearing in his April 2013 substantive appeal, but that request was subsequently withdrawn in a November 2015 statement from the Veteran's representative.

The issue of clear and unmistakable error in a rating decision pertaining to prostate cancer evaluation and special monthly compensation has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In October 2015, the Board received written notification from the Veteran and his representative that the Veteran wishes to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  

In the present case, in October 2015, the Veteran submitted correspondence stating that "I am withdrawing my appeal."  In an accompanying October 2015 statement, his service representative stated that the Veteran "is withdrawing...his Board of Veterans Appeal(s) claims at this time."  The representative also specifically listed for withdrawal the issues of "[r]ight hallux valgus, thoracic spine, chest pain, abdominal pain and hemorrhoids."  

Parenthetically, the Board notes that while the service representative lists issues and the RO certified issues in addition to the right foot disability claim, the Veteran did not perfect an appeal as to any issue other than the right foot disability.  On the contrary, in his April 2013 substantive appeal, the Veteran limited his appeal to the right foot.  Similarly, in a November 2013 statement in lieu of a VA Form 646, his service representative addressed only the right foot disability.

In any event, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


